Walton, J.
The plaintiff has mistaken his remedy A bill in equity does not lie to obtain the removal offences, buildings, or other unlawful obstructions, from a public way or a private way. The statutes of the state provide a full and complete remedy for such a wrong by an action at law. Such obstructions are a nuisance (R. S., c. 17, § 5), and any person injured thereby, in his comfort, property, or the enjoyment of his estate, may not only maintain an action against the offender to recover his damages, but he may, in the same action, obtain a warrant for the abatement or removal of the nuisance, unless the defendant will undertake and enter into a recognizance with surety, to abate or remove it himself. And pending the action, the plaintiff may, in proper cases, obtain from the court an injunction to stay or prevent the nuisance. R. S., c. 17, § 12, et seq. The remedy thus provided by an action at law is plain, adequate and complete, and there is no occasion for a resort to a bill in equity. Varney v. Pope, 60 Maine, 192.

Demurrer sustained. Bill dismissed with costs.

Peters, C. J., Danforth, Libbey, Emery and Haskell, JJ., concurred.